Name: Commission Implementing Regulation (EU) No 403/2014 of 22 April 2014 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 April 2014 for sugar products under certain tariff quotas and suspending the submission of applications for such licences
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  foodstuff
 Date Published: nan

 23.4.2014 EN Official Journal of the European Union L 119/62 COMMISSION IMPLEMENTING REGULATION (EU) No 403/2014 of 22 April 2014 fixing the allocation coefficient for the issuing of import licences applied for from 1 to 7 April 2014 for sugar products under certain tariff quotas and suspending the submission of applications for such licences THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (3), and in particular Article 5(2) thereof, Whereas: (1) Quantities covered by applications for import licences submitted to the competent authorities from 1 to 7 April 2014 in accordance with Regulation (EC) No 891/2009 and Commission Implementing Regulation (EU) No 170/2013 of 25 February 2013 laying down transitional measures in the sugar sector by reason of the accession of Croatia (4), exceed the quantity available under order number 09.4321. (2) An allocation coefficient for licences to be issued regarding order number 09.4321 should therefore be fixed in accordance with Regulation (EC) No 1301/2006. Submission of further applications for licences for this order number should be suspended until the end of the marketing year, in accordance with Regulation (EC) No 891/2009, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities for which import licence applications have been lodged under Regulation (EC) No 891/2009 and Implementing Regulation (EU) No 170/2013 from 1 to 7 April 2014 shall be multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. Submission of further applications for licences, which correspond to the order numbers indicated in the Annex, shall be suspended until the end of the marketing year 2013/14. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 254, 26.9.2009, p. 82. (4) OJ L 55, 27.2.2013, p. 1. ANNEX CXL Concessions Sugar 2013/2014 marketing year Applications lodged from: 1 to 7 April 2014 Order No Country Allocation coefficient (%) Further applications 09.4317 Australia  Suspended 09.4318 Brazil  09.4319 Cuba  Suspended 09.4320 Any third countries  Suspended 09.4321 India 15,8701 Suspended Balkans Sugar 2013/2014 marketing year Applications lodged from: 1 to 7 April 2014 Order No Country Allocation coefficient (%) Further applications 09.4324 Albania  09.4325 Bosnia and Herzegovina (1) 09.4326 Serbia (1) 09.4327 Former Yugoslav Republic of Macedonia  Transitional measures, exceptional import sugar and industrial import sugar 2013/2014 marketing year Applications lodged from: 1 to 7 April 2014 Order No Type Allocation coefficient (%) Further applications 09.4367 Transitional (Croatia)  Suspended 09.4380 Exceptional  09.4390 Industrial  : Not applicable: no licence application has been sent to the Commission. (1) Not applicable: the applications do not exceed the quantities available and are fully granted.